          Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 1 of 19




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_________________________________________

CRYSTAL BEASLEY,
                                     Petitioner,
                                                                  DECISION AND ORDER
-vs-
                                                                  6:18-CV-6358 CJS
JOSEPH JOSEPH,
                           Respondent.
_________________________________________


                                        INTRODUCTION

       Petitioner Crystal Beasley (“Petitioner”) brings this pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, challenging her convictions after a jury trial, in New

York State Supreme Court, Livingston County, for Assault in the First Degree (New York

Penal Law§ 120.10[1]) and Criminal Possession of a Weapon in the Fourth Degree (Penal

Law § 265.01 [2]).       The Petition purports to assert four claims: (1) violation of Sixth

Amendment right to effective assistance of trial counsel; (2) violation of Fifth Amendment

right against self-incrimination; (3) violation of Sixth Amendment right to confront witnesses;

and (4) violation of the “right to a fair trial.” For the reasons explained below, the petition for

a writ of habeas corpus is denied.

                                        BACKGROUND

       As mentioned above, following a jury trial in New York State Supreme Court,

Livingston County, Petitioner was convicted of Assault in the First Degree and Criminal

Possession of a Weapon in the Fourth Degree. Evidence at trial indicated that Petitioner

stabbed another woman with a knife multiple times at a residence where the two women

had spent the day together drinking alcohol with the victim’s father. The stab wounds

penetrated the victim’s pericardium and left lung. The victim testified that Petitioner stabbed
                                                   1
           Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 2 of 19


her, and the victim’s neighbors testified that Petitioner admitted to them that she had stabbed

the victim, and that she knew how to stab a person without causing too much damage. 1 The

victim’s testimony, as well as the medical evidence and other physical evidence, indicated

that the Petitioner repeatedly stabbed the unarmed victim from behind as she was walking

away from Petitioner. 2 Several hours after the stabbing, while the victim lay in bed bleeding, 3

Petitioner placed a 911 call requesting an ambulance for someone with a puncture wound,

but when the 911 dispatcher asked how the injury had occurred Petitioner hung up the

phone. Approximately twenty minutes after the first 911 call, Petitioner called 911 again and

claimed that she had been assaulted. The neighbors eventually drove the victim to the

hospital where she was interviewed by police and identified Petitioner as her attacker. When

officers later went to the victim’s residence, they found Petitioner still there, with the bloody

knife in her pocket and the victim’s blood on her hand, shoes and clothing. Petitioner stated

that she had been assaulted by someone. After giving Miranda warnings, an officer asked

Petitioner to explain what had happened. Petitioner made a statement in response, though

she eventually declined to sign the statement and requested an attorney. The statement

indicated, among other things, that Petitioner had possessed a knife, that she and the victim

had argued, and that the victim had somehow become injured, though Petitioner denied

stabbing her. Notably, the statement says nothing about anyone attempting to assault

Petitioner, though it indicates that at some point the victim “tried to push” Petitioner because

she was upset that Petitioner would not let her use a cell phone. Petitioner’s statement

indicates, however, that the incident did not escalate any further. 4 Prior to trial Petitioner


1 State Court Record at p. 87 (“Crystal stated that she did stab her, but not where it would cause any
damage, because she knows how to stab someone without it being life threatening.”).
2 The evidence indicated that Petitioner held the knife in her left hand and, reaching from behind, stabbed the

victim under her left breast. The victim indicated that Petitioner stabbed her without warning as she was
walking from the living room into the kitchen, which is where a trail of blood began.
3 It appears that the victim, who had been drinking, initially underestimated the severity of her wounds.
4 See, State Court Record at p. 81 (“Alishia tried to push me but I just grabbed my shit [(knife and cell

                                                         2
           Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 3 of 19


unsuccessfully attempted to have her statement suppressed, claiming that she had been

too intoxicated to make a voluntary statement, or, alternatively, that she had asked for an

attorney before making the statement. 5 The trial court denied the application based on the

testimony of the officer who took the statement, who indicated that although Petitioner had

smelled of alcohol and been rambling in her speech, she had not seemed to be intoxicated.

Petitioner did not testify at the suppression hearing or trial. The trial court sentenced

Petitioner to twelve years in prison on the assault conviction and to one year on the weapons

conviction, to run concurrently. The sentencing transcript indicates that Petitioner committed

the instant crimes approximately one month after moving to New York from North Carolina,

where she had a lengthy criminal record.

        Following the conviction and prior to sentencing, Petitioner filed a motion pursuant to

NY CPL 330.30 to set aside or modify the verdict. The motion was based on a handwritten

statement from a woman who reportedly heard the victim say, long after the assault and

after the victim had been released from the hospital, that on the evening of the stabbing it

had been her intent to attack Petitioner because she was angry that Petitioner was not

romantically interested in her father. The statement was notarized but not sworn, and the

witness expressly indicated that she was not willing to make the same statement in court

under oath. Petitioner nevertheless argued that this information was relevant and could

have helped her establish a justification defense. The trial court rejected that claim.

        On direct appeal, new appellate counsel submitted a brief alleging only that the trial

court had improperly instructed the jury concerning the order in which it should consider the

assault counts of the indictment. Petitioner also submitted a pro se supplemental brief

asserting the following errors: 1) the verdict was contrary to the weight of the evidence; 2)


phone)] and that was it. She then started to walk into the bedroom. . . . I then left and walked next door[.]”).
5 Evidently, Petitioner’s claim about the timing of her request for an attorney was specious, since there was a

recording of the interview which Petitioner never attempted to use in support of her suppression request.
                                                         3
          Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 4 of 19


defense counsel should have requested a jury instruction on intoxication and should have

moved to dismiss the indictment as charging repugnant counts; 3) the trial court should have

suppressed her statement to police because she made it while intoxicated; 4) the trial court

erred in admitting the 911 calls since they were hearsay; 5) trial counsel was ineffective

because he failed to argue that Petitioner was arrested without probable cause and that

Petitioner’s statement therefore should have been suppressed as “fruit of the poisonous

tree,” failed to investigate potentially exculpatory witnesses, failed to object to hearsay, failed

to object to improper “expert” medical testimony by the victim, and failed to request a jury

instruction on intoxication; and 6) the conviction was unjust since jurors were incapable of

understanding the jury instructions.

       The New York State Supreme Court, Appellate Division Fourth Department, denied

the appeal. With regard to the claim alleging a failure by counsel to request a jury instruction

on intoxication, the Appellate Division held that there was insufficient evidence of record

(concerning intoxication) to say whether such an instruction would have been warranted or

whether counsel had a strategic reason for not making such a request. The Appellate

Division indicated, therefore, that “the claim must be raised by way of a motion pursuant to

CPL [§] 440.10,” though Petitioner never pursued that suggestion.

       Appellate counsel subsequently sought leave to appeal to the New York Court of

Appeals solely on the issue of

       [w]hether the Appellate Division Fourth Department was correct when it concluded
       that defendant’s claim of ineffective assistance of counsel was based upon matters
       outside of the record and must be raised by way of motion pursuant to CPL § 440.10.

(State Court Record at p. 366). As part of that application, counsel acknowledged that the

only real issue in the trial had been whether Petitioner had acted recklessly or intentionally

when she stabbed the victim:


                                                4
            Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 5 of 19


        Under the facts of this case, there was no question as to the identity of the
        defendant as the perpetrator, there was no question that the victim had
        suffered a serious physical injury, and there was no question that a dangerous
        instrument was used. The only question was whether the defendant acted
        intentionally or recklessly. . . . If the defendant was incapable of forming intent
        due to intoxication, then the mental state is reckless. Trial defense counsel
        was ineffective by not requesting the intoxication instruction.

State Court Record at p. 370. 6

        Petitioner also filed a pro se supplementary application for leave to appeal asserting

the following arguments: 1) the Appellate Division erred in finding that the conviction was

supported by sufficient evidence; 2) the Appellate Division erred in finding that there was

insufficient evidence of record to determine whether an intoxication instruction was

warranted; 3) the Appellate Division erred in rejecting Petitioner’s argument regarding the

voluntariness of her statement to police; and 4) the Appellate Division erred by failing to

expressly discuss the fifth point raised in Petitioner’s pro se supplemental brief, regarding

the competency of the jury.

        The Court of Appeals denied the applications for further review.

        Petitioner subsequently filed the subject habeas petition, proceeding pro se. As

mentioned earlier, the Petition purports to assert four claims: 1) ineffective assistance of trial

counsel, based on counsel’s failures to pursue a justification defense, to request a jury

instruction on intoxication and to object to certain hearsay testimony by the victim; 2)

violation of 5th Amendment based on the admission of statement taken in violation of

Miranda; 3) denial of right to confrontation due to admission of hearsay testimony by the




6 In this regard, appellate counsel acknowledged that if trial counsel had been successful in obtaining an
instruction on intoxication and in convincing the jury that Petitioner had been intoxicated, Petitioner would
have been convicted of Assault in the Second Degree rather than Assault in the First Degree. Hence the
Appellate Division’s suggestion that trial counsel may have had a strategic reason for not requesting an
intoxication instruction.
                                                         5
           Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 6 of 19


victim concerning the nature and extent of her injuries; 7 and 4) denial of right to a fair trial

due to admission of the 911 calls, which Petitioner maintains were hearsay.

        Respondent opposes the petition, and contends the following: 1) the claim that

counsel was ineffective by failing to request an intoxication instruction is unexhausted but

not procedurally defaulted; 2) the claim of ineffective assistance of counsel otherwise lacks

merit since counsel provided effective assistance, and there was no prejudice in any event

given the overwhelming evidence against Petitioner; 3) the claim that Petitioner’s statement

should have been suppressed lacks merit; 4) the claim that the trial court erroneously

admitted hearsay evidence is unexhausted, non-cognizable on federal habeas review and

meritless. 8

        Petitioner has submitted a traverse that generally reiterates the claims in the Petition. 9

Additionally, Petitioner states that she did not intend to assert unexhausted claims and that

to the extent any of her claims are unexhausted, the Court should dismiss the unexhausted

claim and determine the rest of the petition on the merits.

        The Court has considered the parties’ submissions and the entire record.

                                               DISCUSSION

        Petitioner’s Pro Se Status

        Since Petitioner is proceeding pro se, the Court has construed her submissions

liberally, “to raise the strongest arguments that they suggest.” Burgos v. Hopkins, 14 F.3d

787, 790 (2d Cir.1994).



7 As respondent points out, hundreds of pages of the victim’s medical records were introduced at trial, so any
hearsay testimony by her in that regard was merely cumulative and hardly prejudicial.
8 Respondent maintains that Petitioner is incorrect in claiming that the 911 calls were hearsay, since they

were not offered for the truth of the statements contained therein. At trial, the prosecutor stated that he was
offering the calls as non-hearsay admissions by the Petitioner against her penal interest.
9 Petitioner captioned this submission as a “Notice of Motion for Traverse,” ECF No. 14. It was unnecessary

for Petitioner to make a motion, since the Court had already indicated in its Scheduling Order (ECF No. 6)
that Petitioner could file a reply.
                                                        6
          Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 7 of 19


       Evidentiary Hearing Not Required

       Pursuant to Rule 8 of Rules Governing Habeas Corpus cases under Section 2254 in

the United States District Courts and upon review of the answer, transcript and record, the

Court determines that an evidentiary hearing is not required.

       Section 2254 Principles

       Petitioner brings this habeas corpus petition pursuant to 28 U.S.C. § 2254, and the

general legal principles applicable to such a claim are well settled.

       As amended by the Antiterrorism and Effective Death Penalty Act of 1996
       (“AEDPA”) and interpreted by the Supreme Court, 28 U.S.C. § 2254—the
       statutory provision authorizing federal courts to provide habeas corpus relief
       to prisoners in state custody—is “part of the basic structure of federal habeas
       jurisdiction, designed to confirm that state courts are the principal forum for
       asserting constitutional challenges to state convictions.” Harrington v. Richter,
       562 U.S. 86, 131 S.Ct. 770, 787, 178 L.Ed.2d 624 (2011). A number of
       requirements and doctrines . . . ensure the centrality of the state courts in this
       arena. First, the exhaustion requirement ensures that state prisoners present
       their constitutional claims to the state courts in the first instance. See id. (citing
       28 U.S.C. § 2254(b)). Should the state court reject a federal claim on
       procedural grounds, the procedural default doctrine bars further federal review
       of the claim, subject to certain well-established exceptions. See generally
       Wainwright v. Sykes, 433 U.S. 72, 82–84, 97 S.Ct. 2497, 53 L.Ed.2d 594
       (1977). If the state court denies a federal claim on the merits, then the
       provisions of § 2254(d) come into play and prohibit federal habeas relief unless
       the state court's decision was either: (1) “contrary to, or involved an
       unreasonable application of, clearly established Federal law,” or (2) “based on
       an unreasonable determination of the facts in light of the evidence presented
       in the State court.” 28 U.S.C. § 2254(d)(1)-(2). Finally, when conducting its
       review under § 2254(d), the federal court is generally confined to the record
       before the state court that adjudicated the claim. See Cullen v. Pinholster, ––
       – U.S. ––––, 131 S.Ct. 1388, 1398–99, 179 L.Ed.2d 557 (2011).

Jackson v. Conway, 763 F.3d 115, 132 (2d Cir. 2014). As just mentioned, regarding claims

that were decided on the merits by state courts,

       a federal court may grant habeas corpus relief to a state prisoner on a claim
       that was adjudicated on the merits in state court only if it concludes that the

                                                 7
          Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 8 of 19


       state court's decision “was contrary to, or involved an unreasonable application
       of, clearly established Federal law, as determined by the Supreme Court of
       the United States” or “was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.” 28
       U.S.C. § 2254(d)(1)–(2).

       A state court decision is contrary to clearly established Federal law if the state
       court arrives at a conclusion opposite to that reached by the Supreme Court
       on a question of law or if the state court confronts facts that are materially
       indistinguishable from a relevant Supreme Court precedent and arrives at a
       result opposite to the Supreme Court's result.

       A state court decision involves an unreasonable application of clearly
       established Federal law when the state court correctly identifies the governing
       legal principle but unreasonably applies it to the facts of the particular case.
       To meet that standard, the state court's decision must be so lacking in
       justification that there was an error well understood and comprehended in
       existing law beyond any possibility for fairminded disagreement. It is well
       established in this circuit that the objectively unreasonable standard of §
       2254(d)(1) means that a petitioner must identify some increment of
       incorrectness beyond error in order to obtain habeas relief.

Santana v. Capra, No. 15-CV-1818 (JGK), 2018 WL 369773, at *7–8 (S.D.N.Y. Jan. 11,

2018) (Koeltl, J.) (citations and internal quotation marks omitted).

       Unexhausted and Procedurally Defaulted Claims

       Respondent contends that part of Petitioner’s ineffective assistance claim is

unexhausted, namely, the portion alleging that counsel was ineffective by failing to request

an intoxication instruction. Respondent maintains, though, that the claim is not procedurally

barred since Petitioner could still assert the claim in state court by way of motion under CPL

§ 440.10. Respondent further contends that Petitioner’s claim that the trial court violated

her federal constitutional rights by admitting hearsay evidence is also unexhausted and

procedurally barred, since on direct appeal she only relied on state evidentiary law to support

this argument, not federal law. The applicable legal principles are clear:


                                               8
          Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 9 of 19


       If anything is settled in habeas corpus jurisprudence, it is that a federal court
       may not grant the habeas petition of a state prisoner “unless it appears that
       the applicant has exhausted the remedies available in the courts of the State;
       or that there is either an absence of available State corrective process; or the
       existence of circumstances rendering such process ineffective to protect the
       rights of the prisoner.” 28 U.S.C. § 2254(b)(1). To satisfy § 2254's exhaustion
       requirement, a petitioner must present the substance of “the same federal
       constitutional claim[s] that he now urges upon the federal courts,” Turner v.
       Artuz, 262 F.3d 118, 123-24 (2d Cir.2001), “to the highest court in the pertinent
       state,” Pesina v. Johnson, 913 F.2d 53, 54 (2d Cir.1990).

       When a claim has never been presented to a state court, a federal court may
       theoretically find that there is an “absence of available State corrective
       process” under § 2254(b)(1)(B)(i) if it is clear that the unexhausted claim is
       procedurally barred by state law and, as such, its presentation in the state
       forum would be futile. In such a case the habeas court theoretically has the
       power to deem the claim exhausted. Reyes v. Keane, 118 F.3d 136, 139 (2d
       Cir.1997). This apparent salve, however, proves to be cold comfort to most
       petitioners because it has been held that when “the petitioner failed to exhaust
       state remedies and the court to which the petitioner would be required to
       present his claims in order to meet the exhaustion requirement would now find
       the claims procedurally barred,” federal habeas courts also must deem the
       claims procedurally defaulted. Coleman v. Thompson, 501 U.S. 722, 735 n. 1,
       111 S.Ct. 2546, 115 L.Ed.2d 640 (1991).
                                                ***
       Dismissal for a procedural default is regarded as a disposition of the habeas
       claim on the merits. . . . For a procedurally defaulted claim to escape this fate,
       the petitioner must show cause for the default and prejudice, or demonstrate
       that failure to consider the claim will result in a miscarriage of justice (i.e., the
       petitioner is actually innocent). Coleman, 501 U.S. at 748-50, 111 S.Ct. 2546
       (1991).

Aparicio v. Artuz, 269 F.3d 78, 89–90 (2d Cir. 2001).

       Where a claim is unexhausted but not procedurally barred, meaning that it could still

be raised in state court, a district court may stay the action to allow the petitioner to exhaust

the claim if, inter alia, it is not plainly meritless. See, Woodard v. Chappius, 631 F. App'x 65,

66 (2d Cir. 2016) (“Under Rhines v. Weber, 544 U.S. 269, 125 S.Ct. 1528, 161 L.Ed.2d 440

(2005), a district court abuses its discretion in denying a stay to exhaust claims in a mixed

                                                9
         Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 10 of 19


petition if the unexhausted claims are not plainly meritless, if the petitioner has good cause

for failing to exhaust, and if the petitioner did not engage in abusive or dilatory litigation

tactics. Id. at 277–78, 125 S.Ct. 1528.”). However, where a stay is not appropriate, the

district court may deny the unexhausted claim if it is meritless. See, e.g., Wilson v. Graham,

No. 9:17-CV-0863 (BKS), 2018 WL 6001018, at *6 (N.D.N.Y. Nov. 15, 2018) (“A habeas

court may, however, deny on the merits a habeas petition containing unexhausted claims if

those claims are plainly meritless.”).

              Trial Counsel’s Failure to Request and Intoxication Instruction

       Respondent contends that this claim is unexhausted, though not procedurally barred.

The Court agrees. The Appellate Division held that the claim was based on matters outside

of the record and needed to be raised in a § 440.10 motion. Petitioner asked the Court of

Appeals to review that determination, but it declined to do so, and Petitioner never

subsequently brought a § 440.10 motion.      Consequently, the Court finds that the claim is

unexhausted but not procedurally barred. See, e.g., Rios v. Miller, No. 1:17-CV-02256(ALC),

2020 WL 4003607, at *3 (S.D.N.Y. July 15, 2020) (“Here, the Appellate Division held that

because petitioner’s claims involve matters outside, or not fully explained by, the record,

including matters of strategy and since defendant has not made a CPL 440.10 motion, the

merits of the ineffectiveness claims may not be addressed on appeal. Petitioner was

therefore required to proceed to pursue a 440.10 motion to exhaust his ineffective assistance

of counsel claim. . . . A Section 440.10 petition remains an available state court review.

Indeed, such action, which is not time limited, remains available. See CPL § 440.10(1) (“At

any time after the entry of a judgment....”). Accordingly, petitioner’s claim of ineffective

assistance of counsel is unexhausted and not properly before this court on federal habeas

review.”) (citations and internal quotation marks omitted).


                                             10
           Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 11 of 19


        In response to Respondent’s arguments concerning this claim, Petitioner offers

various reasons why she thinks the Appellate Division was incorrect to find that the claim

involved matters outside of the record and needed to be raised in a § 440.10 motion.

However, these arguments lack merit and do not alter the fact that the claim is unexhausted.

Alternatively, Petitioner indicates that insofar as the claim is unexhausted the Court should

dismiss it and consider only the exhausted claims. Petitioner has not requested that the

Court hold the petition in abeyance to allow her to return to state court to exhaust any

unexhausted claims, and indeed she shows no intention of ever returning to state court to

pursue this claim, despite having been advised to do so by the Appellate Division more than

four years ago. 10 Accordingly, the Court grants Petitioner’s request and dismisses the

unexhausted aspect of the ineffective counsel claim involving counsel’s failure to request an

intoxication instruction. 11

                 Denial of a Fair Trial Due to Admission of Hearsay

        Respondent further maintains that the claims concerning alleged errors by the trial

court in admitting hearsay (i.e., the victim’s testimony about her injuries, etc., and the 911

calls) are unexhausted and procedurally barred, since Petitioner’s appeal challenged these

alleged errors only on state-law evidentiary grounds, and since she is now barred by state

procedural rules from raising those issues as a federal constitutional claim in a new state-

court proceeding.

        Respondent’s argument is not entirely correct, since Petitioner did make a federal

constitutional argument concerning the admission of hearsay as part of her direct appeal.



10 The Appellate Division’s decision is dated February 10, 2017. For reasons known only to her Petitioner
has made no effort in the ensuring four years to pursue the claim in a § 440.10 application.
11 Although there was little if any evidence at trial that Petitioner was intoxicated at the time of the stabbing,

the Court declines to say that the claim is plainly meritless (Respondent has not argued that), nor would it be
appropriate to dismiss the entire petition without prejudice since the statute of limitations for filing a § 2254
petition has now run.
                                                          11
          Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 12 of 19


In that regard, Petitioner has complained about the admission of two types of hearsay: 1)

the testimony by the victim containing hearsay (concerning her injuries, her medical

treatment, and what other persons may have been thinking); and 2) the 911calls. In her

submissions to the Appellate Division Petitioner argued that the admission of the 911 calls

was improper under state evidence law, without referencing federal law or the U.S.

Constitution. On the other hand, Petitioner argued that the admission of the victim’s hearsay

testimony violated the 6th Amendment Confrontation Clause. However, Petitioner did not

make a constitutional argument concerning either type of hearsay in her application for leave

to appeal to the Court of Appeals. Consequently, the Court agrees with respondent that any

constitutional argument concerning the admission of hearsay by the trial court is

unexhausted. See, Richardson v. Superintendent of Mid-Orange Corr. Facility, 621 F.3d

196, 201 (2d Cir. 2010) (“Exhaustion requires that the prisoner ‘fairly present’ the federal

claim ‘in each appropriate state court (including a state supreme court with powers of

discretionary review).’ Baldwin v. Reese, 541 U.S. 27, 29, 124 S.Ct. 1347, 158 L.Ed.2d 64

(2004) (internal quotation marks and citation omitted). A prisoner has not fairly presented a

federal claim before a state court if the federal claim is not mentioned in the prisoner's state

court brief. See id. at 32, 124 S.Ct. 1347.”). Such claims, which concern evidentiary rulings

by the trial court on the record, are also now procedurally barred under New York law since

they could have been raised in Petitioner’s direct appeal. It would therefore be futile for

Petitioner to attempt to raise them in a new § 440.10 motion. 12 Accordingly, the claims are



12 See, Jackson v. Conway, 763 F.3d 115, 143–44 (2d Cir. 2014) (“Jackson has no further state avenues in
which to press this issue because he has completed his direct appeal and the nature of the claim is apparent
from the face of the record, meaning that he would be barred from raising it in a motion to vacate the
judgment. See N.Y.Crim. Proc. Law § 440.10(2)(c) (stating that the court “must deny” a § 440.10 motion
when sufficient facts appear on the record to permit appellate review of the claim and the defendant
unjustifiably failed to raise that issue on direct appeal); see also Sweet v. Bennett, 353 F.3d 135, 140 (2d
Cir.2003) (applying section 440.10(2)(c) to claims raised for the first time in federal habeas petition). For
these reasons, we deem this issue exhausted but procedurally defaulted, see Sweet, 353 F.3d at 140, and
do not consider it when assessing the prosecutorial misconduct claim.”) (footnote omitted).
                                                         12
           Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 13 of 19


procedurally defaulted. Moreover, Petitioner has not attempted to make the necessary

showing (that there was cause for the default and prejudice, or that failure to consider the

claim will result in a miscarriage of justice because she is actually innocent) that would allow

the Court to consider the defaulted claims.               Nor does the record support such relief.

Consequently, Petitioner’s constitutional claims concerning the admission of hearsay by the

trial court are dismissed as procedurally defaulted.

        To briefly review, the subject Petition purports to assert four claims: 1) ineffective

assistance of trial counsel, based on counsel’s failure to pursue a justification defense, his

failure to request a jury instruction on intoxication and his failure to object to certain hearsay

testimony by the victim; 2) violation of due process based on the admission of Petitioner’s

statement to police; 3) denial of right to confrontation due to admission of hearsay testimony

by the victim; 13 and 4) denial of right to a fair trial due to admission of the 911 calls. Based

on the discussion above, Claims 3) and 4) are dismissed as procedurally defaulted, and the

unexhausted part of Claim 1) (ineffective assistance based on failure to request intoxication

instruction) is dismissed/voluntarily withdrawn. The remaining claims are: 1) ineffective

assistance of trial counsel, based on counsel’s failure to pursue a justification defense and

his failure to object to certain hearsay testimony by the victim; and 2) violation of Petitioner’s

5th Amendment rights based on the admission of Petitioner’s statement to police in violation

of Miranda. The Court will now consider the merits of the remaining claims.

        Ineffective Assistance of Counsel

        The familiar test set forth in Strickland v. Washington, 466 U.S. 668 (1984), for

evaluating an ineffective assistance of counsel claim has two prongs. The first

requires showing that counsel's performance “fell below an objective standard of


13 As respondent points out, hundreds of pages of the victim’s medical records were introduced at trial, so

any hearsay testimony by her in that regard was merely cumulative and hardly prejudicial.
                                                     13
         Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 14 of 19


reasonableness.” Id. at 688, 694. “Constitutionally effective counsel embraces a ‘wide

range of professionally competent assistance,’ and ‘counsel is strongly presumed to

have rendered adequate assistance and made all significant decisions in the exercise

of reasonable professional judgment.’” Greiner v. Wells, 417 F.3d 305, 319 (2d Cir.

2005) (quoting Strickland, 466 U.S. at 690). Fulfilling the second prong of an

ineffective assistance claim requires a showing of prejudice which translates to “a

reasonable probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. “The habeas

petitioner bears the burden of establishing both deficient performance and prejudice.”

Greiner, 417 F.3d at 319 (citing United States v. Birkin, 366 F.3d 95, 100 (2d Cir.

2004)). “Without proof of both deficient performance and prejudice to the defense,

the Supreme Court has said, it cannot be shown that the conviction resulted from a

breakdown in the adversary process that rendered the result of the proceeding

unreliable, and the conviction should therefore stand.” Waiters v. Lee, 857 F.3d 466,

477 (2d Cir. 2017) (citations omitted).

       In this context, “’[s]trategic choices made by counsel after thorough

investigation ... are virtually unchallengeable,” and there is a strong presumption that

counsel's performance falls “within the wide range of reasonable professional

assistance.” Gersten v. Senkowski, 426 F.3d 588, 607 (2d Cir. 2005) (quoting

Strickland at 104 S.Ct. 2052).

       In considering the quality-of-representation prong, i.e., whether counsel's
       performance fell below an objective standard of reasonableness, a court must
       bear in mind both that counsel has a duty to bring to bear such skill and
       knowledge as will render the trial a reliable adversarial testing process, and
       that counsel must have wide latitude in making tactical decisions. Thus, the
       court must make every effort to eliminate the distorting effects of hindsight, to
       reconstruct the circumstances of counsel's challenged conduct, and to
       evaluate the conduct from counsel's perspective at the time, and must indulge
                                              14
         Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 15 of 19


       a strong presumption that counsel's conduct falls within the wide range of
       reasonable professional assistance. Actions or omissions by counsel that
       might be considered sound trial strategy do not constitute ineffective
       assistance.

Henry v. Poole, 409 F.3d 48, 63 (2d Cir. 2005) (citing Strickland, internal quotation

marks omitted).

       Here, the Court finds that Petitioner has not established either prong of the

Strickland test. To begin with, counsel was not deficient for failing to pursue a

justification defense since the evidence, including the belated unsworn submission

filed along with the § 330.30 motion, does not support such a defense. Rather, the

evidence indicates that Petitioner stabbed the unarmed victim from behind as the

victim was walking away from Petitioner. There is simply no indication that Petitioner

was being threatened, let alone threatened with serious harm, at the time of the

stabbing. Nor was counsel deficient for failing to make more objections (counsel

made numerous hearsay objections throughout the trial) during the victim’s

testimony, especially considering that the hearsay aspects of that testimony were

either merely cumulative of the medical evidence or irrelevant to Petitioner’s guilt or

innocence. In sum, the Court has considered all of Petitioner’s arguments and finds

that she has not demonstrated that trial counsel's performance fell below an objective

standard of reasonableness.

       The Court further finds that Petitioner has not demonstrated that she suffered

the required prejudice from counsel’s alleged errors. Instead, the Court finds, based

on the overwhelming strength of the prosecution’s case, that Petitioner has not shown

a reasonable probability that but for counsel's alleged unprofessional errors, the result

of the proceeding would have been different. See, Gersten v. Senkowski, 426 F.3d

at 611 (“A reasonable probability is a probability sufficient to undermine confidence
                                              15
            Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 16 of 19


in the outcome. In evaluating prejudice, we look to the cumulative effect of all of

counsel's unprofessional errors. We must keep in mind that a verdict or conclusion

only weakly supported by the record is more likely to have been affected by counsel's

errors. Conversely, where there is overwhelming evidence of guilt, even serious

errors by counsel will not warrant granting a writ of habeas corpus.”) (citations

omitted).

       Nor has Petitioner otherwise shown that the state court’s ruling denying the

ineffective-assistance claims is contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the United

States or was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding. See, Henry v. Poole, 409 F.3d 48,

67 (2d Cir. 2005) (“[A] petitioner whose claim is that he received ineffective assistance

of counsel not only must satisfy the Strickland standard but also must show that the

state court's rejection of his claim either was contrary to Strickland or was an

unreasonable application of Strickland[.]”) (citations omitted).

       For these reasons, the ineffective assistance claim is denied.

               Waiver of Miranda Rights

       Petitioner contends that her 5th Amendment rights were violated by the

admission of her statement to police, because at the time she made the statement

she was too intoxicated to make a knowing and voluntary waiver of her Miranda

rights. The applicable legal principles are well settled:

       Alleged Miranda violations implicate a petitioner’s Fifth Amendment rights
       against self incrimination and Fourteenth Amendment rights to due process.
       Withrow v. Williams, 507 US. 680, 688 (1993). Thus, law enforcement is
       subject to



                                              16
            Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 17 of 19


               an obligation to follow certain procedures in their dealings with the
               accused[; specifically,] prior to the initiation of questioning, they
               must fully apprise the suspect of the State’s intention to use his
               statements to secure a conviction, and must inform him of his
               rights to remain silent and to have counsel present if he so desires.

      Moran v. Burbine, 475 U.S. 412, 420 (1986) (internal quotation marks omitted)
      (citing Miranda v. Arizona, 348 U.S. 436, 468-70 (1966)). To determine
      whether a waiver is effective, courts employ a “totality of the circumstances
      [inquiry] ... to ascertain whether the accused in fact knowingly and voluntarily
      decided to forgo his rights to remain silent and to have the assistance of
      counsel.” Fare v. Michael C., 442 U.S. 707, 724-25 (1979) (citing Miranda, 348
      U.S. at 475-77); see also United States v. Jaswal, 47 F.3d 539, 542 (2d Cir.
      1995) (per curiam) (citing Moran, 475 U.S. at 421) (holding that the respondent
      “must show (1) that the relinquishment of the [petitioner’s] rights was voluntary,
      and (2) that the [petitioner] had a full awareness of the right being waived and
      of the consequences of waiving that right”). Factors to be considered include:
      “(1) the characteristics of the accused, (2) the conditions of interrogation, and
      (3) the conduct of law enforcement officials.” Green v. Scully, 850 F.2d 894,
      901-02 (2d Cir. 1988). “‘[K]nowing’ means with full awareness of the nature of
      the right being abandoned and the consequence of abandoning it, and
      ‘voluntary’ means by deliberate choice free from intimidation, coercion, or
      deception.” United States v. Taylor, 745 F.3d 15, 23 (2d Cir. 2014) (citing
      United States v. Plugh, 648 F.3d 118, 127 (2d Cir. 2011), cert. denied, 565
      U.S. 1230 (2012)).

      “An individual’s mental state should be considered in the voluntariness inquiry
      ... [as] a person [who] is ... drugged or otherwise lacks capacity for conscious
      choice,” cannot voluntarily waive his or her rights. Taylor, 745 F.3d at 24.
      However, the fact that an individual has ingested drugs or alcohol does not
      render his or her waiver per se involuntary; the relevant inquiry is whether the
      individual was able to exercise deliberate, conscious choice. Scott v. Fisher,
      652 F. Supp. 2d 380, 431 (W.D.N.Y. 2009) (citing cases).

Hill v. Colvin, No. 9:16-CV-1301 (MAD), 2018 WL 736013, at *10–11 (N.D.N.Y. Feb.

6, 2018).

      Here, the police officer who took the statement from Petitioner testified at the

Huntley hearing that based on his training and experience as a police officer,

including specialized training in DWI enforcement, as well as his observations of

                                               17
              Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 18 of 19


Petitioner, he did not believe that Petitioner was intoxicated. The trial court ruled that

the statement was admissible, since Petitioner was properly given her Miranda

warnings and waived her rights before making the statement. 14 In this regard, the trial

court manifestly found the officer’s testimony credible, and that finding of fact is

subject to a presumption of correctness, 28 U.S.C. § 2254(e)(1). Petitioner has not

come forward with clear and convincing evidence to rebut that finding. The Appellate

Division held that “[t]here was no evidence at the suppression hearing that, at the

time the defendant spoke to the police, she was ‘intoxicated to the degree of mania,

or of being unable to understand the meaning of her statements.”15 The appellate

court’s statement in that regard was neither contrary to nor an unreasonable

application of Supreme Court precedent. In sum, Petitioner gave a statement that

was obviously thought-out and self-serving, insofar as it falsely claimed that she had

not harmed the victim, after which she declined to sign the statement and requested

an attorney, thereby terminating the interview. These facts do not indicate that

Petitioner was too intoxicated to validly waive her Miranda rights, but, rather, indicate

that she was able to exercise deliberate, conscious choice. See, Hill v. Colvin, 2018

WL 736013, at *11 (“As the state court found, these facts demonstrate a willful,

competent, and coherent set of actions by petitioner. Further, the record fails to

indicate any type of threat or coercion. Petitioner’s decisions and resulting actions

during this conversation with [the officer] do not support his contentions that he was

too impaired to understand what was happening or properly waive his rights to remain

silent or request counsel.”). Petitioner’s Miranda claim is accordingly denied.




14   State court transcript at pp. 38-39.
15   State court record at p. 376.
                                               18
         Case 6:18-cv-06358-CJS Document 16 Filed 01/19/21 Page 19 of 19


                                       CONCLUSION

       Petitioner’s “Motion for Traverse” (ECF No. 14) is denied as moot. Petitioner’s

unexhausted claim that trial counsel was ineffective by failing to request an intoxication

instruction is dismissed without prejudice. Petitioner’s procedurally defaulted claims based

on admission of hearsay at trial are dismissed with prejudice. The remainder of the § 2254

application is denied. The Clerk of the Court is directed to close this case. Pursuant to 28

U.S.C. § 2253, the Court declines to issue a certificate of appealability, since Petitioner has

not made a substantial showing of the denial of a constitutional right. The Court hereby

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order would not be

taken in good faith and leave to appeal to the Court of Appeals as a poor person is denied.

Coppedge v. United States, 369 U.S. 438 (1962). Further requests to proceed on appeal in

forma pauperis should be directed on motion to the United States Court of Appeals for the

Second Circuit in accordance with Rule 24 of the Federal Rules of Appellate Procedure.

       So Ordered.

Dated: Rochester, New York
       January 19, 2021
                                          ENTER:



                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                              19
